Exhibit 10.55
AMENDMENT No. 2 TO
EMPLOYMENT AGREEMENT
     This Amendment to Employment Agreement (the “Amendment”) is entered into as
of January 20, 2009 (the “Amendment Effective Date”) by and between OXiGENE,
Inc., a Delaware corporation (“OXiGENE”) and David Chaplin, Ph.D., an individual
(the “Executive”), and amends the Employment Agreement (the “Agreement”) entered
into by and between OXiGENE and Executive as of April 1, 2001 and amended as of
January 1, 2007 and December 30, 2008. Pursuant to Section 9 of the Agreement,
the Agreement is hereby amended as follows:
     1. Section 6.2 (b) of the Agreement is hereby replaced with the following
paragraph:
     Payments equal to Executive’s then-current Base Salary for a period of
sixteen (16) months, payable on OXiGENE’s normal paydays; plus
     2. Section 6.3 (a) of the Agreement is shall be amended to include the
following paragraph:
          (ii) All stock options, stock appreciation rights, restricted stock
and other incentive compensation granted to the Executive by OXiGENE shall vest
and be immediately exercisable. Executive may exercise all such vested options
and rights, and shall receive payments and distributions accordingly.
     Except as set forth above, the Agreement shall remain in full force and
effect according to its original terms.

                          OXiGENE, Inc.    
 
               
/s/ David J. Chaplin
 
David J. Chaplin, Ph.D.
      By:
Name:   /s/ John A. Kollins
 
John A. Kollins    
 
      Title:   Chief Executive Officer    

